In an action for a divorce and ancillary relief, the plaintiff husband appeals from a judgment of the Supreme Court, Richmond County (Leone, J.), dated September 22, 1989, which awarded the defendant wife the principal sum of $20,740 for arrears of temporary maintenance and child support. The plaintiffs notice of appeal from an order dated August 15, 1989, is deemed a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
Absent any proof by the husband of the payments he allegedly made on the wife’s behalf in lieu of the $425 weekly payments of temporary maintenance and child support, there is no basis to overturn the judgment for arrears (cf., Yecies v Yecies, 108 AD2d 813). The husband is not entitled to a recalculation of the arrears merely because he submitted an inadequate defense to the wife’s application for leave to enter a money judgment for the arrears. Thompson, J. P., Kunzeman, Sullivan and Rosenblatt, JJ., concur.